STONE, O. J.
We find no error in this record. No relief is asked which can in any way affect Robinson, Bains, or Brown. No relief against them is asked, no title is sought to be devested out of them, and under no decree that can be rendered will they be either injured or benefitted.—Batre v. Auze, 5 Ala. 173; 1 Brick. Dig. 754--5, §§ 1714, 1715, 1716, 1726; Wilkinson v. May, 69 Ala. 33; McKay v. Broad, 70 Ala. 377; Woodall v. Kelly, 85 Ala. 368. And is is equally a matter of indifference to the defendants at what time their bonds were transferred to Sheets. The matter of interest to them is, that they should not be required to pay the purchase-money of the lots to any one not authorized to receive it. When he became so authorized is a question in which they have no concern, provided his right accrued before he brought suit.
There is nothing in the other question.
Affirmed.